Citation Nr: 1606162	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 1952.  He died in November 2012; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center of the Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

In correspondence received by VA in January 2016, prior to the promulgation of a decision by the Board, the appellant indicated that she wished to withdraw from appellate review the claim of entitlement to nonservice-connected burial benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to nonservice-connected burial benefits have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2016, VA received written correspondence from the appellant indicating that she wished to withdraw her claim of entitlement to nonservice-connected burial benefits from appellate review.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the January 2016 correspondence satisfied the criteria for withdrawal of the appellant's substantive appeal.  38 C.F.R. § 20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claim of entitlement to nonservice-connected burial benefits has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


